IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHAEL RATLEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-294

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 10, 2016.

An appeal from the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Clyde M. Taylor, III, of Taylor & Taylor, P.A., St. Augustine, for Appellant.

Pamela Jo Bondi, Attorney General, and Sharon Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.